Citation Nr: 0328524	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-05127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. Regan, Counsel





INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1984.  The claims folder indicates he has been rated 
incompetent for VA benefits purposes.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO decision which denied a claim for a 
TDIU rating due to service-connected disabilities.  In a 
December 1999 decision, the Board denied the claim.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 2000 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
asked that the Board decision be vacated and remanded for 
further action; a December 2000 Court order granted the joint 
motion.  The Board remanded the case to the RO in August 2001 
for further action.  The RO has continued to deny the claim 
for a TDIU rating, which is the only issue properly on 
appeal.

The Board notes some other matters which are not on appeal at 
this time.  The December 2000 joint motion (which was granted 
by the Court) directed that there be further development and 
adjudication of a supposed reasonably raised claim for 
service connection for hypertension.  [The claims file shows 
that actually the RO had denied service connection for 
hypertension in a June 1998 decision which was not appealed.]  
To comply with the Court order, the Board's August 2001 
remand asked the RO to address the hypertension issue.  After 
developing additional evidence, a November 2002 RO decision 
denied an application to reopen the claim for service 
connection for hypertension.  Without receiving a notice of 
disagreement from the veteran, the RO issued a statement of 
the case in December 2002 on the issue of service connection 
for hypertension, and the veteran did not thereafter file a 
substantive appeal on this issue.  Absent a timely notice of 
disagreement and substantive appeal, the issue of service 
connection for hypertension is not properly on appeal at this 
time.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2002).  The Board also notes that in 
written argument to the Board in July 2003, the veteran's 
attorney made a claim for an increased rating for service-
connected right sided torticollis.  Such new claim has not 
been adjudicated by the RO, and it is referred to the RO for 
appropriate action.


REMAND

The veteran claims that his established service-connected 
disabilities prevent gainful employment, warranting a TDIU 
rating.  His established service-connected conditions (and 
current ratings) are right sided torticollis (30 percent), a 
right eye condition involving a detached retina with loss of 
vision (30 percent), a right arm condition involving ulnar 
nerve damage (30 percent), a right orchiectomy for testicular 
cancer (10 percent), postoperative residuals of a left 
inguinal hernia (0 percent), and postoperative residuals of 
an umbilical hernia (0 percent).  

The Board notes that the last VA compensation examination for 
any of the service-connected conditions was in 1995, and the 
last treatment records concerning any of these conditions are 
from 1998.  Under the circumstances, updated treatment 
records should be obtained and current VA compensation 
examinations of these conditions should be given, as part of 
the duty to assist the veteran with his claim for a TDIU 
rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is also 
noted that in July 2003 written argument to the Board, the 
veteran's attorney asked that the case be remanded so that 
the veteran could be given proper notice as to what evidence 
he is to submit and what evidence the VA is to obtain.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran and his 
representative to identify all sources of 
VA and non-VA treatment during and since 
1998 for the established service-
connected conditions.  After obtaining 
any necessary records-release forms, the 
RO should obtain copies of the related 
medical records.

2.  Thereafter, the RO should have the 
veteran undergo VA compensation 
examinations for all of his established 
service-connected disabilities.  The 
claims folder should be provided to and 
reviewed by each examiner.  The examiners 
should describe current impairment from 
each of the service-connected conditions, 
and should comment on how each service-
connected disorder adversely affects the 
ability to work.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for a TDIU 
rating.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


